 


110 HR 7068 IH: Western Hemisphere Counterterrorism and Nonproliferation Act of 2008
U.S. House of Representatives
2008-09-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 2d Session 
H. R. 7068 
IN THE HOUSE OF REPRESENTATIVES 
 
September 25, 2008 
Ms. Ros-Lehtinen (for herself, Mr. Burton of Indiana, Mr. Mack, and Mr. Chabot) introduced the following bill; which was referred to the Committee on Foreign Affairs 
 
A BILL 
To enhance the security of the Western Hemisphere and bolster regional capacity and cooperation to counter current and emerging threats, to promote cooperation in the Western Hemisphere to prevent the proliferation of nuclear, chemical, and biological weapons, to secure universal adherence to agreements regarding nuclear nonproliferation, and for other purposes. 
 
 
1.Short title; definitions; table of contents 
(a)Short titleThis Act may be cited as the Western Hemisphere Counterterrorism and Nonproliferation Act of 2008. 
(b)DefinitionsIn this Act: 
(1)Appropriate congressional committeesThe term appropriate congressional committees means— 
(A)the Committee on Foreign Affairs and the Committee on Homeland Security of the House of Representatives; and 
(B)the Committee on Foreign Relations and the Committee on Homeland Security and Governmental Affairs of the Senate. 
(2)Nonhumanitarian assistanceThe term nonhumanitarian assistance means— 
(A)any assistance under the Foreign Assistance Act of 1961 (including programs under title IV of chapter 2 of part I of such Act, relating to the Overseas Private Investment Corporation), other than— 
(i)disaster relief assistance, including any assistance under chapter 9 of part I of such Act; 
(ii)assistance which involves the provision of food (including monetization of food) or medicine; and 
(iii)assistance for refugees; 
(B)sales, or financing on any terms, under the Arms Export Control Act; and 
(C)financing under the Export-Import Bank Act of 1945. 
(3)State sponsor of terrorismThe term state sponsor of terrorism means a country the government of which has been determined by the Secretary of State, for purposes of section 6(j) of the Export Administration Act of 1979, section 620A of the Foreign Assistance Act of 1961, section 40 of the Arms Export Control Act, or other provision of law, is a government that has repeatedly provided support for acts of international terrorism. 
(c)Table of contentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title; definitions; table of contents. 
Title I—Counterterrorism in the Western Hemisphere 
Sec. 101. Findings. 
Sec. 102. Statement of policy regarding regional efforts to counter terrorism in the Western Hemisphere. 
Sec. 103. Amendments to annual country reports on terrorism. 
Sec. 104. Amendments to annual determination procedures. 
Sec. 105. Amendment to international narcotics control strategy report. 
Sec. 106. United States efforts in the Western Hemisphere. 
Sec. 107. International Law Enforcement Academy in San Salvador, El Salvador. 
Sec. 108. Actions regarding the Organization of American States. 
Sec. 109. Amendment to Department of State Rewards Program. 
Title II—Nonproliferation of nuclear, chemical, and biological weapons in the Western Hemisphere 
Sec. 201. Findings. 
Sec. 202. Statement of policy regarding the proliferation of weapons-related nuclear, chemical, and biological materials, technology, and facilities. 
Sec. 203. Statement of policy regarding the small quantities protocol. 
Sec. 204. Securing adherence to agreements regarding nuclear nonproliferation by countries in the Western Hemisphere. 
Sec. 205. Halting the proliferation of nuclear fuel fabrication. 
Sec. 206. Cooperation with the Proliferation Security Initiative. 
Sec. 207. Establishment of the Western Hemisphere Nonproliferation Partnership Initiative. 
Sec. 208. Prohibited transactions. 
Sec. 209. Restrictions on nuclear cooperation with countries assisting the nuclear program of Venezuela or Cuba. 
Title III—Western Hemisphere Regional Coordination Centers 
Sec. 301. Establishment of the Western Hemisphere Regional Coordination Centers. 
Sec. 302. Regional Security Initiative. 
Sec. 303. Authorization of appropriations. 
Title IV—Prohibitions on engagement with certain Western Hemisphere countries 
Sec. 401. Prohibitions on engagement with certain Western Hemisphere countries. 
Title V—Report 
Sec. 501. Report.  
ICounterterrorism in the Western Hemisphere 
101.FindingsCongress finds the following: 
(1)In 2004, a Lebanese individual, having entered the United States illegally from Mexico, was charged with supporting Hezbollah financially and was described by the United States Attorney as a fighter, recruiter and fundraiser. 
(2)In December 2006, the Department of the Treasury designated nine individuals and two entities as part of a network that is a major financial artery to Hezbollah in Lebanon and announced an effort to target Hezbollah fundraising in the tri-border area of Brazil, Argentina, and Paraguay. 
(3)In 2007, the Chavez regime established routine civilian airline flights between Venezuela and designated State Sponsors of Terrorism, Iran, and Syria. 
(4)In October 2007, Secretary of Homeland Security Michael Chertoff said, in response to a question about relations between Iran and Venezuela, I think [there is] an emerging threat and challenge to the West, which is the export of ideology that we see among Islamist extremists in the Middle East from Iran, and the marriage of that with others who, perhaps for their own reasons, have strong anti-American views or who simply exploit anti-Americanism as a way of promoting their own ideological or power agendas.. 
(5)In November 2007, Interpol’s General Assembly agreed to issue red capture notices for the arrest of a Hezbollah leader and five former senior Iranian officials charged by Argentina in the 1994 Argentine Mutual Jewish Association (AMIA) terrorist attack, in which 85 innocent people were killed and 300 more were wounded. 
(6)A 2007 Drug Enforcement Administration report linked nearly half of foreign terrorist organizations around the world today to narcotics trade, underscoring the fact that the fight against terrorism must also include a corresponding fight against illicit drugs. 
(7)In February 2008, Director of National Intelligence Mike McConnell reported to Congress in his presentation of the Intelligence Community’s Annual Threat Assessment that the governments of Ecuador, Nicaragua, and Bolivia, to varying degrees, have engaged in sharply anti-U.S. rhetoric, aligned with Venezuela and Cuba-and increasingly Iran-on international issues, and advocated measures that directly clash with U.S. initiatives. 
(8)In February 2008, a United States Federal law-enforcement official shared, We’ve known for some time that Islamic extremists groups were gaining momentum and exploiting the region … Iran is no exception—now with Cuba and Venezuela, the door is open.. 
(9)Venezuela has concluded nearly 200 bilateral agreements with Iran on military cooperation, the sharing of intelligence, expanding financial cooperation, and initiating cultural exchanges, among others. 
(10)According to United States intelligence officials, Iran possesses the potential to use its close relationship with Venezuela to facilitate the smuggling of people, drugs, and weapons into the Western Hemisphere through terrorist proxy groups. 
(11)In March 2008, the Colombian army led a raid against the Revolutionary Armed Forces of Colombia and seized computers containing documents that suggest evidence of $300,000,000 in payments to the extremist organization from the Venezuelan Government, high-level contacts by the FARC with officials from Ecuador and Venezuela, and efforts by the FARC to obtain 50 kilograms of uranium. 
(12)The Inter-American Convention Against Terrorism of the Organization of American States commits all State parties to establish domestic regulatory institutions that eradicate the financing of terrorist offenses, cooperate with fellow signatories to control borders, provide mutual legal assistance in counterterrorism efforts and prosecution of terrorist offenses, and conform to all other stipulations of the convention designed to prevent, punish, and eliminate terrorist offenses. 
(13)In June 2008, the Department of the Treasury designated two Venezuela-based supporters of Hizballah, Ghazi Nasr al Din and Fawzi Kan’an, along with two travel agencies owned and controlled by Kan’an, explaining it is extremely troubling to see the Government of Venezuela employing and providing safe harbor to Hizballah facilitators and fundraisers.. 
(14)In May 2008, for the third year in a row, the Department of State determined, pursuant to section 40A of the Arms Export Control Act, that Venezuela was not cooperating fully with United States antiterrorism efforts. 
(15)In April 2008, for the fouth year in a row, the Department of State’s Annual Country Report on Terrorism stated that the Government of Cuba provided safe haven to members of [several Latin American terrorist groups] and maintained close relationships with other state sponsors of terrorism such as Iran. 
(16)In April 2008, for the fifth year in a row, the Department of State’s Annual Country Report on Terrorism also noted that Venezuelan citizenship, identity, and travel documents remain easy to obtain, making Venezuela a potentially attractive way-station for terrorists. 
102.Statement of policy regarding regional efforts to counter terrorism in the Western HemisphereTo enhance the security of the Western Hemisphere and bolster regional capacity to counter terrorism, it shall be the policy of the United States to promote the signing, ratification, and implementation by all countries in the Western Hemisphere of the following: 
(1)OAS AG/RES. 1840 (XXXII–O/02) Inter-American Convention Against Terrorism. 
(2)Financial Action Task Force (FATF) 40 Recommendations on Money Laundering (ML) and 9 Special Recommendations (SR) on Terrorist Financing (TF). 
(3)The 1963 ICAO Convention on Offences and Certain Other Acts Committed on Board Aircraft. 
(4)The 1970 ICAO Convention for the Suppression of Unlawful Seizure of Aircraft. 
(5)The 1971 ICAO Convention for the Suppression of Unlawful Acts Against the Safety of Civil Aviation. 
(6)The 1973 United Nations Convention on the Prevention and Punishment of Crimes Against Internationally Protected Person, including Diplomatic Agents. 
(7)The 1979 United Nations International Convention Against the Taking of Hostages. 
(8)The 1988 ICAO Protocol for the Suppression of Unlawful Acts of Violence at Airports Serving International Civil Aviation, Supplementary to the Convention for the Suppression of Unlawful Acts Against the Safety of Civil Aviation. 
(9)The 1988 IMO Convention for the Suppression of Unlawful Acts against the Safety of Maritime Navigation. 
(10)The 1988 IMO Protocol for the Suppression of Unlawful Acts against the Safety of Fixed Platforms Located on the Continental Shelf. 
(11)The 1991 ICAO Convention on the Marking of Plastic Explosives for the Purpose of Detection. 
(12)The 1997 United Nations International Convention for the Suppression of Terrorist Bombings. 
(13)The 1999 United Nations International Convention for the Suppression of the Financing of Terrorism. 
(14)The 2001 United Nations S/Res/1373 Creation of Counter Terrorism Committee (CTC). 
(15)The 2005 United Nations S/Res/1624 Prohibition of incitement to commit terrorist act or acts. 
103.Amendments to annual country reports on terrorismSection 140(b) of the Foreign Relations Authorization Act, Fiscal Years 1988 and 1989 (22 U.S.C. 2656f(b)) is amended— 
(1)in paragraph (4)(D), by striking and at the end; 
(2)in paragraph (5), by striking the period at the end and inserting ; and; 
(3)by redesignating the second paragraph (3) and the second paragraph (4) as paragraphs (6) and (7), respectively; 
(4)in paragraph (6), as so redesignated, by striking and at the end; 
(5)in paragraph (7), as so redesignated, by striking the period at the end; and 
(6)by adding after such paragraph (7) the following new paragraphs: 
 
(8)a comprehensive assessment of all United States assistance available to combat terrorism in each country that is a subject of such report; and 
(9)with respect to countries in the Western Hemisphere that are the subjects of such report, the level in each such country of threat posed by radical Islamist terrorism. . 
104.Amendments to annual determination proceduresSection 706 of the Foreign Relations Authorization Act, Fiscal Year 2003 (Public Law 107–228; 22 U.S.C. 2291j–1) is amended— 
(1)in paragraph (2)— 
(A)in subparagraph (A)(ii); by striking and at the end; 
(B)by redesignating subparagraph (B) as subparagraph (C); 
(C)by inserting after subparagraph (A) the following new subparagraph: 
 
(B)designate each country, if any, identified in such report in which a link has been determined to exist between illicit drug trafficking and a designated foreign terrorist organization and that has failed demonstrably, during the previous 12 months, to make substantial efforts— 
(i)to adhere to its obligations under international counterterrorism agreements; and 
(ii)to implement effective counterterrorism measures, including action on such issues as the rule of law, denying safe haven to terrorists, financing and money laundering, and law enforcement; and ; and 
(D)in subparagraph (C), as so redesignated, by inserting before the period at the end the following: under subparagraph (A) or (B); 
(2)in paragraph (3)— 
(A)in subparagraph (A), by striking or at the end; 
(B)in subparagraph (B)(2), by striking the period at the end and inserting ; or; and 
(C)by adding at the end the following new subparagraph: 
 
(C)subsequent to the designation being made under paragraph (2)(B), the country has made substantial efforts— 
(i)to adhere to its obligations under international counterterrorism agreements; and 
(ii)to implement effective counterterrorism measures, including action on such issues as the rule of law, denying safe haven to terrorists, financing and money laundering, and law enforcement. ; 
(3)by redesignating paragraph (8) as paragraph (9); and 
(4)by inserting after paragraph (7) the following new paragraph: 
 
(8)Bilateral agreementsIf a country designated under subparagraphs (A) and (B) of paragraph (2) does not receive a determination under subparagraphs (B) or (C) of paragraph (3), the Secretary of State shall negotiate with such country a bilateral agreement describing actions to be taken by the United States and such country to satisfy such determinations during the one year period following such a designation. Such a bilateral agreement should include a needs assessment, a bilateral action plan, the provision of United States training and assistance, the use of International Law Enforcement Academy facilities in the region, and an exchange of model laws and best practices. . 
105.Amendment to international narcotics control strategy reportSection 489(a) of the Foreign Assistance Act of 1961 (22 U.S.C. 2291h(a)) is amended by adding at the end the following new paragraph: 
 
(9)A separate section that contains information relating to any links between illicit narcotics trafficking or money laundering and terrorists, terrorist acts, or designated foreign terrorist organizations (as such term is used in section 219 of the Immigration and Nationality Act (8 U.S.C. 1189)), and any actions taken by the United States Government or foreign government to address such links. . 
106.United States efforts in the Western Hemisphere 
(a)DeterminationFor any country in the Western Hemisphere that the President has determined— 
(1)is engaged in military cooperation with a state sponsor of terrorism, 
(2)is engaged in nonmarket-based trade with a state sponsor of terrorism, 
(3)is carrying out policies that threaten United States national security interests, or 
(4)is not fully cooperating with United States counterterrorism or nonproliferation efforts, the President is authorized to impose any of the sanctions described in subsection (b).
(b)SanctionsFor any country in the Western Hemisphere with respect to which the President has made a determination in accordance with subsection (a), the President is authorized to— 
(1)suspend United States nonhumanitarian foreign assistance to the government of that country; and 
(2)prohibit the sale, provision, or transfer of articles, including the issuance of any specific license or grant of any other specific permission or authority to export any goods or technology under— 
(A)the Export Administration Act of 1979; 
(B)the Arms Export Control Act; 
(C)the Atomic Energy Act of 1954; or 
(D)any other statute that requires the prior review and approval of the United States Government as a condition for the export or re-export of goods or services. 
107.International Law Enforcement Academy in San Salvador, El Salvador 
(a)Sense of CongressIt is the sense of Congress that the International Law Enforcement Academy (ILEA) in San Salvador, El Salvador, should continue to serve as a critical component of United States regional counterterrorism efforts. 
(b)NegotiationThe Secretary of State shall negotiate with the appropriate agency entities to ensure that counterterrorism, including radical Islamist extremism within the Western Hemisphere, nonproliferation, and border security courses are instituted as part of the core curriculum at the International Law Enforcement Academy in San Salvador. 
(c)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to— 
(1)complete all physical aspects of the ILEA facility in San Salvador; and 
(2)implement the ILEA Global Network. 
108.Actions regarding the Organization of American States 
(a)Declaration regarding terrorismThe Secretary of State shall direct the United States Representative to the Organization of American States (OAS) to use the voice, vote, and influence of the United States at the OAS to move for a declaration at the first meeting of Member States of the OAS convened after the date of the enactment of this Act calling on countries to systematically deny the use of their territories by terrorists or terrorist organizations. 
(b)Reduction in United States contribution 
(1)In generalThe Secretary of State shall reduce by 50 percent the amount of the United States assessed contribution to the OAS for fiscal year 2009 and each subsequent fiscal year. 
(2)Use of funds 
(A)In generalOf the amount reduced pursuant to paragraph (1), not less than ten percent of such amount shall be added to United States voluntary contributions to each of the organizations specified in subparagraph (B) and the remaining amount shall be used to establish and maintain the Western Hemisphere Regional Coordination Centers under section 301. 
(B)Organizations specifiedThe organizations referred to in subparagraph (A) are the following: 
(i)The OAS Inter-American Committee Against Terrorism (CICTE). 
(ii)The OAS Inter-American Drug Abuse Control Commission (CICAD). 
109.Amendment to Department of State Rewards ProgramSection 36(b) of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2708(b)) is amended— 
(1)in paragraph (6), by striking or at the end; 
(2)in paragraph (7)(B), by striking the period at the end and inserting ; or; and 
(3)by adding at the end the following new paragraph: 
 
(8)the arrest or conviction in any country of any individual wanted on terrorism charges pursuant to red notices duly issued by Interpol, if such reward would help advance United States interests or the interests of United States allies in the global struggle against international terrorism. . 
IINonproliferation of nuclear, chemical, and biological weapons in the Western Hemisphere 
201.FindingsCongress finds the following: 
(1)Venezuela and Iran have established extensive political, military, and economic cooperation. 
(2)Venezuela, under the government of Hugo Chavez, has publicly supported Iran’s development of a capacity to enrich uranium, which many observers believe is part of a nuclear weapons program. 
(3)In May 2005, Chavez stated that he was seeking assistance from Iran to establish a nuclear program in Venezuela. 
(4)On February 4, 2006, Venezuela was one of only three countries to vote against a resolution by the Board of Governors of the International Atomic Energy Agency, or IAEA, to report Iran to the United Nations Security Council for violating its obligations under the Nuclear Non-Proliferation Treaty. 
(5)On February 15, 2006, the Speaker of the Iranian parliament, Gholam Ali Haddad-Adel, stated that his government was prepared to discuss providing technical assistance to a Venezuelan nuclear program. 
(6)On a visit to Iran in February 2008, Abel El Zabayar, a member of Venezuela’s National Assembly and Mining Commission, stated that Iran will practically give away its civilian nuclear technology and that if relations with Iran lead to sharing nuclear technology with us, we would then give it away to our brothers in Latin America once we are successful.. 
(7)El Zabayar stated that Venezuela had taken steps toward establishing a civilian nuclear program and that cooperation in this area was being discussed with the Governments of Iran and Belarus. 
(8)Venezuela reportedly has large deposits of uranium ore in the Guiana Shield region. 
(9)In 1985 the Brazilian government announced that it had terminated a clandestine nuclear weapons program run by the military since 1975. 
(10)In August 2005 a former high-ranking Brazilian nuclear official stated that the military had continued to develop elements of a nuclear weapons program into the 1990s. 
(11)On November 20, 2007, Brazilian General Jose Benedito de Barros Moreira publicly called for Brazil to develop the technological capacity to manufacture nuclear weapons. 
(12)The centrifuges at Brazil’s Resende uranium enrichment plant can be reconfigured to produce highly enriched uranium in quantities sufficient to produce several nuclear weapons annually. 
(13)Brazil has denied inspectors from the IAEA full access to its uranium enrichment centrifuges at Resende on the grounds that it is protecting commercial secrets. 
(14)The standoff with the IAEA was resolved only by the IAEA agreeing to limit its verification methods to indirect inspections without direct inspection of the centrifuges, which many nonproliferation experts fear could be used as a precedent by Iran and other countries to prevent IAEA inspectors from examining their suspect nuclear facilities. 
(15)A prototype nuclear reactor is being developed at the Armar Research Center for use in Brazil’s nuclear-powered submarine program. 
(16)On February 24, 2008, the Governments of Argentina and Brazil agreed to begin negotiations regarding the joint development of a nuclear reactor and construction of a uranium enrichment plant. 
(17)Until 1990 the Argentine Government conducted a clandestine nuclear weapons program. 
(18)In December 1985 Argentina and Iran signed a nuclear cooperation agreement in which Argentina agreed to supply Iran with highly enriched uranium. 
(19)In 1987 and 1988 Argentina signed three agreements with Iran for converting a nuclear reactor to use enriched uranium, for building pilot plants for uranium-dioxide conversion and fuel fabrication. 
(20)Assistance by Argentina to the Iranian nuclear program was reduced, but not terminated, following pressure by the United States. 
(21)Several countries in Latin America, including Brazil and Argentina, have not signed and implemented an Additional Protocol which provides IAEA inspectors with enhanced access to nuclear facilities. 
(22)Some Western Hemisphere countries have not ratified the Convention on the Prohibition of the Development, Production, Stockpiling and Use of Chemical Weapons and on their Destruction, also referred to as The Chemical Weapons Convention. 
(23)Several countries in Latin America have not signed and ratified The Convention On The Prohibition Of The Development And Stockpiling Of Bacteriological (Biological) And Toxin Weapons And On Their Destruction, also referred to as The Biological Convention. 
202.Statement of policy regarding the proliferation of weapons-related nuclear, chemical, and biological materials, technology, and facilities 
(a)In generalTo enhance the prevention of the proliferation of weapons-related nuclear, chemical, and biological materials, technology, and facilities, it shall be the policy of the United States to— 
(1)promote the negotiation and implementation by all countries of— 
(A)a comprehensive safeguards agreement with the International Atomic Energy Agency (IAEA); and 
(B)an Additional Protocol to the safeguards agreement; 
(2)secure guarantees by all countries of unrestricted access by IAEA personnel to all nuclear-related materials and facilities in territories under the control of the host country; 
(3)promote the implementation by all countries of United Nations Security Council Resolution 1540; and 
(4)promote the accession to and ratification and implementation of— 
(A)the Convention on the Prohibition of the Development, Production, Stockpiling and Use of Chemical Weapons and on their Destruction (also referred to as the Chemical Weapons Convention); 
(B)the 1980 IAEA Convention on the Physical Protection of Nuclear Material; 
(C)the 2005 United Nations International Convention for the Suppression of Acts of Nuclear Terrorism; and 
(D)the Convention on the Prohibition of the Development and Stockpiling of Bacteriological (Biological) and Toxin Weapons and on their Destruction (also referred to as the Biological Weapons Convention). 
(b)Additional Protocol definedIn this section, the term Additional Protocol means the Protocol Additional to an agreement between a country and the International Atomic Energy Agency for the Application of Safeguards. 
203.Statement of policy regarding the small quantities protocolBecause a Small Quantities Protocol (SQP) sets aside many of the operative provisions of a general safeguards agreement, the ability of the IAEA to verify that nuclear materials and facilities in a country with an SQP are not being diverted for illicit purposes is significantly impaired. For this reason, it shall be the policy of the United States to— 
(1)oppose the negotiation by the IAEA of an SQP for any country that did not have an SQP as of January 1, 2008; and 
(2)encourage every country with an SQP to withdraw formally from or renegotiate that agreement for the purpose of increasing transparency and eliminating any exemption or provision that could restrict the ability of the IAEA to verify that a country’s nuclear materials and facilities are not being diverted to impermissible uses. 
204.Securing adherence to agreements regarding nuclear nonproliferation by countries in the Western Hemisphere 
(a)In generalThe President shall use all available political, economic, and diplomatic tools to ensure that each country in the Western Hemisphere— 
(1)has signed and implemented a comprehensive safeguards agreement with the IAEA; 
(2)has signed and implemented an Additional Protocol to its safeguards agreement; 
(3)guarantees unrestricted access for IAEA personnel to all nuclear-related facilities; 
(4)has implemented the provisions of United Nations Security Council Resolution 1540; 
(5)has acceded to, ratified, and fully implemented the conventions referred to in section 202(a)(4); 
(6)does not negotiate with the IAEA an SQP if that country did not have an SQP as of January 1, 2008; and 
(7)withdraws formally from or renegotiates an SQP agreement if a country has such an agreement. 
(b)SanctionsFor any Western Hemisphere country that has not satisfied all of the requirements specified in subsection (a), the President is authorized to— 
(1)suspend United States nonhumanitarian foreign assistance to the government of that country; and 
(2)prohibit the sale, provision, or transfer of articles, including the issuance of any specific license or grant of any other specific permission or authority to export any goods or technology under— 
(A)the Export Administration Act of 1979; 
(B)the Arms Export Control Act; 
(C)the Atomic Energy Act of 1954; or 
(D)any other statute that requires the prior review and approval of the United States Government as a condition for the export or re-export of goods or services. 
205.Halting the proliferation of nuclear fuel fabrication 
(a)Statement of policyIt shall be the policy of the United States to oppose the development or acquisition by any country of a capacity to fabricate nuclear fuel if such country did not have such capacity as of January 1, 2008. 
(b)Prevention of capacity To fabricate nuclear fuelThe President shall use all available political, economic, and diplomatic tools, and shall use the voice, vote, and influence of the United States in all international organizations and associations of which it is a member, including the IAEA and the Nuclear Suppliers Group, to prevent the development or acquisition by any country of a capacity to fabricate nuclear fuel if such country did not have such capacity as of January 1, 2008. 
(c)Nuclear technical cooperation with the IAEAThe President shall direct the United States Permanent Representative to the IAEA to use the voice, vote, and influence of the United States at the IAEA to block the allocation of funds for any IAEA development, environmental, or nuclear science assistance or activity to a country the government of which— 
(1)the Secretary of State has determined, for purposes of section 6(j) of the Export Administration Act of 1979, section 620A of the Foreign Assistance Act of 1961, section 40 of the Arms Export Control Act, or other provision of law, is a government that has repeatedly provided support for acts of international terrorism; 
(2)is actively cooperating with a government as described in paragraph (1); 
(3)is under investigation for a breach of or noncompliance with its IAEA obligations or the purposes and principles of the Charter of the United Nations; or 
(4)is in violation of its IAEA obligations or the purposes and principles of the Charter of the United Nations. 
206.Cooperation with the Proliferation Security Initiative 
(a)FindingsCongress finds the following: 
(1)From its inception on May 31, 2003, the Proliferation Security Initiative, also referred to as the PSI, has repeatedly demonstrated its effectiveness in preventing the proliferation of weapons of mass destruction. 
(2)In his February 11, 2004, address at the National Defense University regarding additional measures to enhance global efforts against the proliferation of weapons of mass destruction President Bush proposed that the work of the Proliferation Security Initiative be expanded to address more than shipments and transfers. Building on the tools we've developed to fight terrorists, we can take direct action against proliferation networks. We need greater cooperation not just among intelligence and military services, but in law enforcement, as well. PSI participants and other willing nations should use the Interpol and all other means to bring to justice those who traffic in deadly weapons, to shut down their labs, to seize their materials, to freeze their assets. We must act on every lead. We will find the middlemen, the suppliers and the buyers.. 
(3)The number of countries participating in PSI has steadily increased, thereby greatly enhancing its effectiveness. 
(4)Many countries in the Western Hemisphere formally or informally cooperate with the PSI. 
(5)Expanded law enforcement cooperation throughout the Western Hemisphere, including by means of greater coordination of policies, improved communications, and enhanced capabilities would significantly promote the objectives of the PSI. 
(b)Sense of Congress concerning strengthening cooperation regarding nonproliferationIt is the sense of Congress that— 
(1)it is in the national security interest of the United States to establish comprehensive cooperation to prevent the proliferation of nuclear, chemical, and biological materials in the Western Hemisphere; and 
(2)the Secretary of State should seek to secure the formal or informal cooperation by Western Hemisphere countries for the purpose of securing the goals of the Proliferation Security Initiative announced by the President on May 31, 2003. 
207.Establishment of the Western Hemisphere Nonproliferation Partnership Initiative 
(a)In generalThe Secretary of State is authorized, in consultation with relevant United States Government agencies, to negotiate with the leaders of the governments of countries in the Western Hemisphere on a bilateral or multilateral basis, as appropriate, international agreements under which such governments work in partnership to establish an initiative to be known as the Western Hemisphere Nonproliferation Partnership Initiative (NPI). 
(b)Purpose 
(1)In generalThe NPI shall— 
(A)encourage the establishment of contacts and cooperative relationships, including the sharing of intelligence, between the responsible individuals and agencies of each participant country with their counterparts in the United States Government and in other participating countries; and 
(B)encourage bilateral and multilateral support, cooperation, and coordination of national programs and efforts to promote effective and in-depth cooperation to counter the illicit acquisition or trade of weapons-related nuclear, chemical, or biological materials, technology, or facilities. 
(2)Cooperative programsThe cooperative programs referred to under paragraph (1)(B) shall include the following: 
(A)Training for government officials and agents from participating countries regarding the development and operation of NPI programs. 
(B)Assistance in developing a comprehensive legal and regulatory framework in each country, as appropriate, to enable the establishment and effective implementation of export controls and the capacity to track nuclear, chemical, and biological materials, equipment, technology, and facilities. 
(C)Provision of equipment, development of infrastructure, and the acquisition of other resources required by participating countries to effectively carry out the tasks referred to in subparagraphs (A) and (B). 
208.Prohibited transactions 
(a)In generalNo defense article or defense service may be sold or licensed for export under this Act in a fiscal year to a foreign country that the President determines and certifies to Congress, not later than May 15 of the calendar year in which such fiscal year begins, is carrying out policies aimed at undermining United States national security interests or is not cooperating fully with United States nonproliferation efforts. 
(b)WaiverThe President may waive the prohibition under subsection (a) with respect to a specific transaction if the President determines that such transaction is important to the national security interests of the United States. 
209.Restrictions on nuclear cooperation with countries assisting the nuclear program of Venezuela or Cuba 
(a)In generalNotwithstanding any other provision of law or any international agreement, no agreement for cooperation between the United States and the government of any country that is assisting the nuclear program of Venezuela or Cuba or transferring advanced conventional weapons or missiles to Venezuela or Cuba may be submitted to the President or to Congress pursuant to section 123 of the Atomic Energy Act of 1954 (42 U.S.C. 2153), no such agreement may enter into force with such country, no license may be issued for export directly or indirectly to such country of any nuclear material, facilities, components, or other goods, services, or technology that would be subject to such agreement, and no approval may be given for the transfer or retransfer directly or indirectly to such country of any nuclear material, facilities, components, or other goods, services, or technology that would be subject to such agreement, until the President determines and reports to the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate that the government of the country that is assisting the nuclear program of Venezuela or Cuba or transferring advanced conventional weapons or missiles to Venezuela or Cuba— 
(1)has suspended all nuclear assistance to Venezuela or Cuba and all transfers of advanced conventional weapons and missiles to Venezuela or Cuba; and 
(2)is committed to maintaining such suspension until Venezuela or Cuba has implemented measures that would permit the President to make the determination described in paragraph (1). 
(b)Rules of constructionThe restrictions described in subsection (a)— 
(1)shall apply in addition to all other applicable procedures, requirements, and restrictions required by the Atomic Energy Act of 1954 and any other law; and 
(2)shall not be construed as affecting the validity of agreements for cooperation that are in effect on the date of the enactment of this Act. 
(c)DefinitionsIn this section: 
(1)Agreement for cooperationThe term agreement for cooperation has the meaning given that term in section 11 b. of the Atomic Energy Act of 1954 (42 U.S.C. 2014 b.). 
(2)Assisting the nuclear program of Venezuela or CubaThe term assisting the nuclear program of Venezuela or Cuba means the intentional transfer to Venezuela or Cuba by a government, or by a person subject to the jurisdiction of a government with the knowledge and acquiescence of such government, of goods, services, or technology listed on the Nuclear Suppliers Group Guidelines for the Export of Nuclear Material, Equipment and Technology (published by the International Atomic Energy Agency as Information Circular INFCIRC/254/Rev. 3/Part 1, and subsequent revisions) or Guidelines for Transfers of Nuclear-Related Dual-Use Equipment, Material, and Related Technology (published by the International Atomic Energy Agency as Information Circular INFCIR/254/Rev. 3/Part 2, and subsequent revisions). 
(3)Country that is assisting the nuclear program of Venezuela or Cuba or transferring advanced conventional weapons or missiles to Venezuela or CubaThe term country that is assisting the nuclear program of Venezuela or Cuba or transferring advanced conventional weapons or missiles to Venezuela or Cuba means— 
(A)Russia; and 
(B)any other country determined by the President to be assisting the nuclear program of Venezuela or Cuba or transferring advanced conventional weapons or missiles to Venezuela or Cuba. 
(4)Transferring advanced conventional weapons or missiles to Venezuela or CubaThe term transferring advanced conventional weapons or missiles to Venezuela or Cuba means the intentional transfer to Venezuela or Cuba by a government, or by a person subject to the jurisdiction of a government with the knowledge and acquiescence of such government, of goods, services, or technology listed on— 
(A)the Wassenaar Arrangement list of Dual Use Goods and Technologies and Munitions list of July 12, 1996, and subsequent revisions; or 
(B)the Missile Technology Control Regime Equipment and Technology Annex of June 11, 1996, and subsequent revisions. 
IIIWestern Hemisphere Regional Coordination Centers 
301.Establishment of the Western Hemisphere Regional Coordination Centers 
(a)Sense of CongressIt is the sense of Congress that— 
(1)the United States Government should carry out a comprehensive and integrated approach to United States counterterrorism and nonproliferation efforts, both domestically and abroad; and 
(2)the Secretary of State should seek to engage leaders of the governments of countries in the Western Hemisphere to develop a comprehensive multilateral strategy to counter current and emerging threats and prevent the proliferation of nuclear, chemical, and biological weapons. 
(b)PurposeWestern Hemisphere Regional Coordination Centers shall serve as joint operational facilities dedicated to coordinating efforts, capacity, and intelligence among participating countries to counter current and emerging threats and prevent the proliferation of nuclear, chemical, and biological weapons throughout the Western Hemisphere. 
(c)EstablishmentThe Secretary of State shall negotiate with the leaders of the governments of countries in the Western Hemisphere on a bilateral or multilateral basis, as appropriate, international agreements under which such governments work in partnership to establish centers to be known as the Western Hemisphere Regional Coordination Centers (RCC). 
(d)Cooperation with governments in the Western Hemisphere 
(1)In generalThe Secretary of State shall negotiate with— 
(A)the governments of countries in Central and South America agreements for the establishment of one RCC in a country in Central America and one RCC in a country in South America; and 
(B)the Government of Brazil, the Government of Argentina, and the Government of Paraguay an agreement for the establishment of a RCC specifically in the tri-border area. 
(2)CoordinationThe Secretary of State shall negotiate with the leaders of the governments of countries in the Western Hemisphere on a bilateral or multilateral basis, as appropriate, agreements under which a method is established for staffing parallel representatives, from each participating country or region, for each United States agency represented at the relevant RCC. 
(e)Participation of United States Government agencies 
(1)In generalThe Secretary of State, in consultation with the Director of National Intelligence and the Secretary of Defense, shall determine which departments and agencies of the United States Government, including the Department of Defense, the Department of Energy, the Department of Homeland Security, the Department of the Treasury, the Department of Justice, the Drug Enforcement Agency, and the Federal Bureau of Investigation, are necessary to ensure the establishment and operation of the RCCs. The Secretary of State, in consultation with the Director of National Intelligence and the Secretary of Defense, shall negotiate agreements with the heads of such agencies to ensure their full participation and cooperation in such establishment and operation. 
(2)Assignment of regional attaches and advisorsThe Secretary of State shall transfer to appropriate RCCs regional attaches and advisors serving at United States diplomatic and consular missions in the Western Hemisphere. 
(f)Structure 
(1)Management of the RCCsThe Secretary of State, in consultation with the Director of National Intelligence and the Secretary of Defense, shall be responsible for the management of the RCCs, including development of the budget, priorities, and programs of the RCCs. 
(2)Staffing and dutiesEach RCC shall have one United States Director, at least one but not more than two United States Deputy Directors, and one host country General Director. The United States Director and United States Deputy Directors may be employees of any of the United States national security agencies and shall be chosen by the Secretary of State, in consultation with the Director of National Intelligence and Secretary of Defense. The Director and Deputy Directors of each RCC shall keep the Chief of Mission of the United States Embassies in the host country of such RCC fully informed of activities and operations of such RCC. 
(3)RCC Policy Board 
(A)EstablishmentThere is established the RCC Policy Board. 
(B)CompositionThe RCC Policy Board shall be comprised of senior representatives from the departments and agencies determined by the Secretary of State, in consultation with the Director of National Intelligence and the Secretary of Defense, to be necessary to ensure the establishment and operation of the RCCs in accordance with subsection (e). 
(C)DutiesThe Policy Board shall monitor and provide guidance and oversight for the RCCs to ensure that their operations are consistent with United States foreign policy and law enforcement goals. 
(D)MeetingsThe Policy Board shall meet bi-monthly and shall be co-chaired by officers from the Office of the Coordinator for Counterterrorism of the Department of State and the National Counterterrorism Center of the Office of the Director of National Intelligence. 
302.Regional Security Initiative 
(a)Sense of CongressIt is the sense of Congress that the Latin America Regional Strategic Initiative (RSI) should serve as a critical component of United States regional counterterrorism and nonproliferation efforts. 
(b)Participation with the RCCsThe Latin America RSI shall conduct at least one inter-agency meeting at one of the three RCCs each fiscal year. The Director, a Deputy Director, or both, of each RCC shall participate in all RSI meetings organized by the Department of State. 
(c)ReportNot later than 45 days after the conclusion of each RSI meeting, the Secretary of State shall submit to the appropriate congressional committees a report, which shall include a classified annex if necessary, that describes— 
(1)the defined objectives of the RSI; 
(2)the extent to which such objectives have been achieved; 
(3)the steps taken by the United States to accomplish such objectives; 
(4)the extent of cooperation by other countries in the Western Hemisphere toward achieving such objectives; and 
(5)the steps the United States will take in the subsequent months to accomplish such objectives. 
303.Authorization of appropriationsThere is authorized to be appropriated such sums as may be necessary for fiscal year 2009 and each subsequent fiscal year to carry out this title. 
IVProhibitions on engagement with certain Western Hemisphere countries 
401.Prohibitions on engagement with certain Western Hemisphere countriesNothing in this Act shall be construed as weakening or removing any prohibitions on United States engagement with or assistance to any country in the Western Hemisphere that the Secretary of State has designated as a state sponsor of terrorism for a minimum of three consecutive years. 
VReport 
501.Report 
(a)In generalNot later than one year after the date of the enactment of this Act and annually thereafter, the Secretary of State shall submit to the appropriate congressional committees a report on the activities carried out to achieve the objectives described in titles II and III that describe— 
(1)the extent to which each such objective has been achieved; 
(2)the steps taken by the United States and countries in the Western Hemisphere in the preceding calendar year to accomplish such objectives; 
(3)the extent of cooperation by other countries in the Western Hemisphere toward achieving such objectives; and 
(4)the steps the United States will take in the current calendar year to accomplish such objectives. 
(b)Preparation and form of reportThe report required under subsection (a) shall rely on public information to the extent possible, and shall include a classified annex, if necessary. 
 
